IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL MADDOX,                 : No. 1 EM 2016
                                :
                Petitioner      :
                                :
                                :
          v.                    :
                                :
                                :
JOHN E. WETZEL, SECRETARY OF    :
DEPARTMENT OF CORRECTIONS AND :
CHRISTOPHER M. THOMAS, DIRECTOR :
CMR-PHILADELPHIA PRISON SYSTEM, :
ET AL.,                         :
                                :
                Respondents     :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, as it appears that Petitioner’s

request for a sentence credit was addressed via a January 8, 2016 determination, the

Motion to Dismiss is GRANTED. The Application for Leave to File Original Process and

the Petition for Writ of Mandamus are DISMISSED AS MOOT.

      Justice Eakin did not participate in the consideration or decision of this matter.